EXHIBIT 13 The York Water Company – 2009 Annual Report Highlights of Our 194th Year 1 Shareholder Information 2 Management’s Discussion and Analysis 4 Management’s Report on Internal Control Over Financial Reporting 14 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 15 Report of Independent Registered Public Accounting Firm 16 Balance Sheets 17 Statements of Income 19 Statements of Common Stockholders’ Equity and Comprehensive Income 20 Statements of Cash Flows 21 Notes to Financial Statements 22 Back to 10-K Highlights of Our 194th Year (In thousands of dollars, except per share amounts) Summary of Operations For the Year 2009 2008 2007 2006 2005 Water operating revenue $37,043 $32,838 $31,433 $28,658 $26,805 Operating expenses * 19,655 18,158 17,333 15,754 14,049 Operating income * 17,388 14,680 14,100 12,904 12,756 Interest expense 4,780 4,112 3,916 3,727 3,423 Other income (expenses), net * (517) (509) (78) 110 (117) Income before income taxes 12,091 10,059 10,106 9,287 9,216 Income taxes 4,579 3,628 3,692 3,196 3,383 Net income $ 7,512 $ 6,431 $ 6,414 $ 6,091 $ 5,833 Per Share of Common Stock Book value $6.92 $6.14 $5.97 $5.84 $4.85 Basic earnings per share 0.64 0.57 0.57 0.58 0.56 Dividends declared per share 0.506 0.489 0.475 0.454 0.424 Weighted average number of shares outstanding during the year 11,695,155 11,298,215 11,225,822 10,475,173 10,359,374 Utility Plant Original cost, net of acquisition adjustments $259,839 $245,249 $222,354 $202,020 $181,756 Construction expenditures 12,535 24,438 18,154 20,678 15,562 Other Total assets $248,837 $240,442 $210,969 $196,064 $172,296 Long-term debt including current maturities 77,568 86,353 70,505 62,335 51,874 *Certain prior year amounts have been reclassified to conform to the 2009 presentation. For Management's Discussion and Analysis of Financial Condition and Results of Operations, please refer to page 4. Return to Table of Contents Page 1 Shareholder Information Market for Common Stock and Dividends The common stock of The York Water Company is traded on the NASDAQ Global Select Market (Symbol “YORW”).Quarterly price ranges and cash dividends per share for the last two years follow: 2009 2008 High Low Dividend* High Low Dividend* 1st Quarter $13.50 $9.74 $0.126 $16.28 $14.19 $0.121 2nd Quarter 16.26 11.75 0.126 16.50 14.51 0.121 3rd Quarter 17.95 13.75 0.126 15.00 6.23 0.121 4th Quarter 15.24 13.65 0.128 13.31 10.25 0.126 *Cash dividends per share reflect dividends declared at each dividend date. Prices listed in the above table are sales prices as listed on the NASDAQ Global Select Market.Shareholders of record (excluding individual participants in securities positions listings) as of December 31, 2009 numbered approximately Performance Graph The following line graph presents the annual and cumulative total shareholder return for The York Water Company Common Stock over a five-year period from 2004 through 2009, based on the market price of the Common Stock and assuming reinvestment of dividends, compared with the cumulative total shareholder return of companies in the S&P 500 Index and a peer group made up of publicly traded water utilities, also assuming reinvestment of dividends.The peer group companies include:American States, Aqua America, Artesian Resources, California Water Service, Connecticut Water Service, Middlesex Water, Pennichuck Corporation, San Jose Water and Southwest Water. 2004 2005 2006 2007 2008 2009 The York Water Company 100.00 136.99 145.72 129.93 105.04 130.61 S&P 500 Index 100.00 103.00 117.03 121.16 74.53 92.01 Peer Group* 100.00 130.35 130.39 125.63 121.40 111.79 *ARTNA, AWR, CTWS, CWT, MSEX, PNNW, SJW, SWWC, WTR Source: FactSet Research Systems Inc. Return to Table of Contents Page 2 Dividend Policy Dividends on the Company's common stock are declared by the Board of Directors and are normally paid in January, April, July and October.Dividends are paid based on shares outstanding as of the stated record date, which is ordinarily the last day of the calendar month immediately preceding the dividend payment. The dividend paid on the Company’s common stock on January 15, 2010 was the 556th consecutive dividend paid by the Company.The Company has paid consecutive dividends for its entire history, since 1816.The policy of our Board of Directors is currently to pay cash dividends on a quarterly basis.The dividend rate has been increased annually for thirteen consecutive years.The Company’s Board of Directors declared dividend number 557 in the amount of $0.128 per share at its January 2010 meeting.The dividend is payable on April 15, 2010 to shareholders of record as of February 26, 2010.Future cash dividends will be dependent upon the Company’s earnings, financial condition, capital demands and other factors and will be determined by the Company’s Board of Directors.See Note 4 to the Company’s financial statements included herein for restrictions on dividend payments. Financial Reports and Investor Relations Shareholders may request, without charge, copies of the Company’s financial reports, including Annual Reports, and Forms 8-K, 10-K and 10-Q filed with the Securities and Exchange Commission (SEC).Such requests, as well as other investor relations inquiries, should be addressed to: Kathleen M. Miller The York Water Company (717) 845-3601 Chief Financial Officer P. O. Box 15089 (800) 750-5561 York, PA17405-7089 kathym@yorkwater.com The Annual Report as well as reports filed with the SEC and other information about the Company can also be found on the Company's website at: www.yorkwater.com. Return to Table of Contents Page 3 Management's Discussion and Analysis of Financial Condition and Results of Operations (In thousands of dollars, except per share amounts) Forward-looking Statements This Annual Report contains certain matters which are not historical facts, but which are forward-looking statements.Words such as "may," "should," "believe," "anticipate," "estimate," "expect," "intend," "plan" and similar expressions are intended to identify forward-looking statements.The Company intends these forward-looking statements to qualify for safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include certain information relating to the Company's business strategy; statements including, but not limited to: · expected profitability and results of operations; · goals, priorities and plans for, and cost of, growth and expansion; · strategic initiatives; · availability of water supply; · water usage by customers; and · ability to pay dividends on common stock and the rate of those dividends. The forward-looking statements in this Annual Report reflect what the Company currently anticipates will happen.What actually happens could differ materially from what it currently anticipates will happen.The Company does not intend to make any public announcement when forward-looking statements in this Annual Report are no longer accurate, whether as a result of new information, what actually happens in the future or for any other reason.Important matters that may affect what will actually happen include, but are not limited to: · changes in weather, including drought conditions; · levels of rate relief granted; · the level of commercial and industrial business activity within the Company's service territory; · construction of new housing within the Company's service territory and increases in population; · changes in government policies or regulations; · the ability to obtain permits for expansion projects; · material changes in demand from customers, including the impact of conservation efforts which may impact the demand of customers for water; · changes in economic and business conditions, including interest rates, which are less favorable than expected; · the ability to obtain financing; and · other matters set forth in Item 1A, “Risk Factors,” of the Company's Annual Report on Form 10-K for the year ended December 31, 2009. Return to Table of Contents Page 4 Overview The Company is the oldest investor-owned water utility in the United States and is duly organized under the laws of the Commonwealth of Pennsylvania.The Company has operated continuously since 1816.The business of the Company is to impound, purify to meet or exceed safe drinking water standards and distribute water.The Company operates within its franchised territory, which covers 39 municipalities within York County, Pennsylvania and seven municipalities within Adams County, Pennsylvania.The Company is regulated by the Pennsylvania Public Utility Commission, or PPUC, in the areas of billing, payment procedures, dispute processing, terminations, service territory, debt and equity financing and rate setting.The Company must obtain PPUC approval before changing any practices associated with the aforementioned areas.Water service is supplied through the Company's own distribution system.The Company obtains its water supply from both the South Branch and East Branch of the Codorus Creek, which together have an average daily flow of 73.0 million gallons per day.This combined watershed area is approximately 117 square miles.The Company has two reservoirs, Lake Williams and Lake Redman, which together hold up to approximately 2.2 billion gallons of water.The Company has a 15-mile pipeline from the Susquehanna River to Lake Redman which provides access to an additional supply of 12.0 million gallons of untreated water per day.As of December 31, 2009, the Company's average daily availability was 35.0 million gallons, and daily consumption was approximately 18.2 million gallons.The Company's service territory had an estimated population of 180,000 as of December 31, 2009.Industry within the Company's service territory is diversified, manufacturing such items as fixtures and furniture, electrical machinery, food products, paper, ordnance units, textile products, air conditioning systems, laundry detergent, barbells and motorcycles. The Company's business is somewhat dependent on weather conditions, particularly the amount of rainfall.Revenues are particularly vulnerable to weather conditions in the summer months.Prolonged periods of hot and dry weather generally cause increased water usage for watering lawns, washing cars, and keeping golf courses and sports fields irrigated.Conversely, prolonged periods of dry weather could lead to drought restrictions from governmental authorities.Despite the Company's adequate water supply, customers may be required to cut back water usage under such drought restrictions which would negatively impact our revenues.The Company has addressed some of this vulnerability by instituting minimum customer charges which are intended to cover fixed costs of operations under all likely weather conditions.In 2009, reduced water consumption, rainfall patterns and a sluggish economy have combined to reduce per capita consumption by industrial, commercial and residential customers by approximately 5.7% compared to 2008.If this downward trend continues, the Company's revenues would be diminished in the short term, making timely and adequate rate filings even more important. The Company's business does not require large amounts of working capital and is not dependent on any single customer or a very few customers for a material portion of its business.In 2009, operating revenue was derived from the following sources and in the following percentages: residential, 63%; commercial and industrial, 29%; and other, 8%, which is primarily from the provision for fire service.Increases in revenues are generally dependent on the Company's ability to obtain rate increases from regulatory authorities in a timely manner and in adequate amounts and to increase volumes of water sold through increased consumption and increases in the number of customers served.The Company continuously looks for acquisition and expansion opportunities both within and outside its current service territory.The Company also looks for additional opportunities to enter into bulk water contracts with municipalities and other entities to supply water. During the five-year period ended December 31, 2009, the Company has maintained an increasing growth in the number of customers and distribution facilities as demonstrated by the following chart: 2009 2008 2007 2006 2005 Average daily consumption (gallons per day) 18,233,000 18,298,000 19,058,000 18,769,000 18,657,000 Miles of mains at year-end 938 884 845 817 786 Additional distribution mains installed/acquired (ft.) 286,326 206,140 147,803 159,330 212,702 Number of customers at year-end 62,186 61,527 58,890 57,578 55,731 Population served at year-end 180,000 176,000 171,000 166,000 161,000 Return to Table of Contents Page 5 Performance Measures Company management uses financial measures including operating revenues, net income, earnings per share and return on equity to evaluate its financial performance.Additional statistical measures including number of customers, customer complaint rate, annual customer rates and the efficiency ratio are used to evaluate performance quality.These measures are calculated on a regular basis and compared with historical information, budget and the other publicly-traded water companies. The Company's 2009 performance was strong under most of the above measures.Effective October 9, 2008, the PPUC authorized an increase in rates which allowed the Company to recover some of the increasing expenses and offset some of the declining per capita water usage by our customers.In 2009, we issued 1,070,000 additional shares of common stock through an underwritten public offering.Despite an increase in net income in 2009 over 2008 of 16.8%, return on equity on year end common equity fell due to dilution. The efficiency ratio, which is calculated as net income divided by revenues, is used by management to evaluate its ability to keep expenses in line.Over the five previous years, our ratio averaged 21.3%.In 2009, the ratio fell slightly to 20.3% due to reduced per capita water usage by our customers which caused water usage revenues to decline, but not expenses, and increased expenses, some of which had not yet been included in rates charged to customers.Despite the reduction in the efficiency ratio, management is confident that our ratio will again exceed that of our peers.Management continues to look for ways to decrease expenses and increase efficiency as well as to file for rate increases promptly when needed. Results of Operations 2009 Compared with 2008 Net income for 2009 was $7,512, an increase of $1,081, or 16.8%, from net income of $6,431 for 2008.The primary contributing factors to the increase in net income were higher water revenues which were partially offset by increased depreciation, higher pension cost, reduced interest capitalized, increased interest expense on debt and higher salary and wage expense. Water operating revenues for the year increased $4,205, or 12.8%, from $32,838 for 2008 to $37,043 for 2009.The primary reasons for the increase in revenues were a rate increase of 17.9% effective October 9, 2008 and growth in the customer base.The average number of customers served in 2009 increased as compared to 2008 by 2,414 customers, from 59,483 to 61,897 customers.Approximately 2,050 of the additional customers were due to the Asbury Pointe and West Manheim acquisitions.Despite this increase in customers, the total per capita volume of water sold in 2009 decreased compared to 2008 by approximately 5.7%.The largest decline occurred in the industrial category followed by the commercial and residential categories.The reduction is attributed to, among other things, a sluggish economy and rainfall patterns.The Company expects revenues to remain consistent as the impact of new customers is expected to be offset by the decline in per capita consumption.Drought warnings or restrictions as well as regulatory actions could impact results. Operating expenses for the year increased $1,497, or 8.2%, from $18,158 for 2008 to $19,655 for 2009.The increase was primarily due to higher depreciation of $790 due to increased plant investment, increased pension expense of $487, higher salary and wage expense of $229 due mainly to the increased vacation accrual discussed in Note 1 (Reclassifications) and higher distribution system maintenance expense, chemical expense, power costs, rate case expense, provision for doubtful accounts, banking fees, realty taxes and other expenses aggregating approximately $482.The increase was partially offset by reduced health insurance costs, increased capitalized overhead, lower transportation expenses and reduced software support and legal expenses aggregating approximately $491.Depreciation expenses are expected to continue to rise due to investment in plant and other operating expenses are expected to increase at a moderate rate as costs to serve customers and to extend our distribution system continue to rise. Return to Table of Contents Page 6 Interest on debt for 2009 increased $231, or 4.9%, from $4,759 for 2008 to $4,990 for 2009.Interest on the Company's long-term debt increased by $706 due to an increase in the amount of long-term debt outstanding from new debt issued on October 15, 2008 in the aggregate principal amount of $15,000 at an interest rate of 6%.The increased expenses were partially offset by lower interest on the $12,000 variable rate bonds of approximately $69 due to lower variable interest rates.Interest on the Company's lines of credit decreased by $346 due to lower interest rates.The average interest rate on the lines of credit was 1.41% for 2009 compared to 3.61% for 2008.The average debt outstanding under the lines of credit was $16,848 for 2009 and $16,128 for 2008.Other long-term interest decreased $60. Allowance for funds used during construction decreased $437, from $647 for 2008 to $210 in 2009, due to a lower volume of eligible construction.Eligible 2008 construction expenditures included an investment in a large water treatment replacement and expansion project and a main extension to West Manheim Township that was placed in service in December, 2008. Other income (expenses), net for 2009 reflects increased expenses of $8 as compared to 2008.The increase was primarily due to increased charitable contributions, higher debt cost amortization and other expenses which were partially offset by reduced retirement expenses. Income taxes for 2009 increased by $951, or 26.2%, compared to 2008, primarily due to an increase in taxable income.The Company's effective tax rate was 37.9% in 2009 and 36.1% in 2008.The increase in the effective tax rate was due to taxable gains on the surrender of life insurance policies and bonus depreciation initially being taxable for state tax purposes. 2008 Compared with 2007 Net income for 2008 was $6,431, an increase of $17, or 0.3%, from net income of $6,414 for 2007.The primary contributing factors to the increase in net income were higher water operating revenues partially offset by increased operating and retirement expenses. Water operating revenues for the year increased $1,405, or 4.5%, from $31,433 for 2007 to $32,838 for 2008.The primary reasons for the increase in revenues were a rate increase effective October 9, 2008, an increased distribution surcharge through the first three quarters and growth in the customer base.The average number of customers served in 2008 increased as compared to 2007 by 993 customers, from 58,490 to 59,483 customers due to growth in the Company's service territory.The total number of customers added during the year was approximately 2,600 with approximately 250 of those customers added in November due to the Asbury Pointe acquisition and approximately 1,800 customers added in December due to the West Manheim acquisition.Despite this increase in customers, the total per capita volume of water sold in 2008 decreased compared to 2007 by approximately 4.1%.Reduced consumption is attributed to a sluggish economy and increased rainfall. Operating expenses for the year increased $825, or 4.8%, from $17,333 for 2007 to $18,158 for 2008.Higher depreciation expense of approximately $395 due to increased plant investment, increased health insurance costs of approximately $136, higher banking fees of approximately $103 related to lockbox processing and credit enhancement, increased pension expense of approximately $96 and higher salaries of approximately $87 due to wage increases were the principal reasons for the increase.Higher power costs, legal fees, realty taxes, transportation costs, director fees and other expenses aggregating approximately $353 also added to the increase.The increase in expenses was partially offset by lower software support expenses of approximately $209, reduced chemical expenses of approximately $89 and lower shareholder costs of approximately $47. Interest on debt for 2008 increased $615, or 14.8%, from $4,144 for 2007 to $4,759 for 2008.Interest on the Company's lines of credit increased by $329 due to increased borrowings to fund operations and construction.The average interest rate on the lines of credit was 3.61% for 2008 compared to 5.96% for 2007.The average debt outstanding under the lines of credit was $16,128 for 2008 and $3,898 for 2007.Interest on the Company's long-term debt increased by $192 due to an increase in the amount of long-term debt outstanding from new debt issued on October 15, 2008 in the aggregate principal amount of $15,000 at an interest rate of 6%.Interest on the $12,000 variable rate bonds increased $58 and other long-term interest increased $36. Return to Table of Contents Page 7 Allowance for funds used during construction increased $419, from $228 in 2007 to $647 in 2008, due to an increased volume of construction expenditures.Eligible 2008 construction expenditures included an investment in a large water treatment replacement and expansion project and a main extension to West Manheim Township. Other income (expenses), net for 2008 reflects increased expenses of $431 as compared to 2007.The increase was primarily due to higher retirement expenses of approximately $479.The additional expense resulted from changes to the plans to make them compliant with Internal Revenue Code Section 409A and a reduction in the discount rate used in recording the present value of the benefits.The increase in expenses was partially offset by higher interest income in 2008 of approximately $53 on water district notes receivable.Interest income on water district notes receivable in the first nine months of 2007 included a negative adjustment (expense) due to the recalculation of a note.Decreased charitable contributions of approximately $25 also reduced other expenses. Income taxes for 2008 decreased by $64, or 1.7%, compared to 2007 primarily due to a decrease in taxable income.The Company's effective tax rate was 36.1% in 2008 and 36.5% in 2007. Rate Developments From time to time, the Company files applications for rate increases with the PPUC and is granted rate relief as a result of such requests.The most recent rate request was filed by the Company on May 16, 2008 and sought an increase of $7,086, which would have represented a 19.6% increase in rates.Effective October 9, 2008, the PPUC authorized an increase in rates designed to produce approximately $5,950 in additional annual revenues.The Company anticipates that it will file a rate increase request in 2010. Acquisitions See Note 2 to the Company's financial statements included herein for a discussion of our acquisitions. Capital Expenditures During 2009, the Company invested $12,535 in construction expenditures for routine items as well as an additional standpipe and booster station, various replacements of aging infrastructure, and a main extension to support our westward expansion.In addition to construction projects, we invested approximately $2,236 for the acquisition of West Manheim and Beaver Creek Village water systems and additional expenditures relating to the Asbury Pointe water system.The Company was able to fund operating activities and construction expenditures using internally-generated funds, borrowings against the Company's lines of credit, an underwritten common stock offering, proceeds from its stock purchase plans (see Note 5 to the Company's financial statements included herein), customer advances and the distribution surcharge (DSIC) allowed by the PPUC.The distribution surcharge allows the Company to add a charge to customers’ bills for qualified replacement costs of certain infrastructure without submitting a rate filing. The
